In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00047-CR
______________________________


GARY LEE ALLEN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 402nd Judicial District Court
Wood County, Texas
Trial Court No. 13,815-93





Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	On January 24, 1994, Gary Lee Allen pled guilty to four separate charges of forgery in a
single hearing.  The indictment in each case alleged Allen had two prior, sequential felony
convictions, thereby raising the punishment range in each case to no fewer than twenty-five years,
nor more than ninety-nine years, or imprisonment for life.  See Tex. Pen. Code Ann. § 12.42(d)
(Vernon 2003), § 32.21. (1) 
	On January 31, 2002, the trial court adjudicated Allen's guilt and sentenced him to twenty-five years' imprisonment in all four cases, with each sentence to be served concurrently.  This appeal
concerns only his conviction for forgery in trial court cause number 13,815-93.  Each case was
appealed separately, but the briefs in all four cases are substantively identical:  Allen's counsel has
reviewed the record and determined that there are no nonfrivolous issues that may be raised; he asks
that we allow him to withdraw as counsel pursuant to Anders v. California, 386 U.S. 738 (1967).




	Since the briefs and arguments raised therein are identical in each appeal, for the reasons
stated in Gary Lee Allen v. The State of Texas, No. 06-02-00045-CR, we likewise affirm the trial
court's judgment.
 
 
							Josh R. Morriss, III
							Chief Justice

Date Submitted:	March 24, 2003
Date Decided:		April 25, 2003

Do Not Publish
 
1. Amended by Act of May 29, 1993, 73rd Leg., R.S., ch. 900, § 1.01, 1993 Tex. Gen. Laws
3586, 3643-44.